DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an amendment filed on 02/24/2021.
Claims 2, 11 and 20 have been amended.
Applicant’s arguments/amendments with respect to pending claims 2-21 have been carefully considered but they are not persuasive; hence the claims remain rejected under the prior art of record. Examiner respectfully points out that this action is made final (see MPEP 706.07a).
Response to Amendment
	Applicant chooses to not address the non-statutory double patenting rejections. However, filing of a TD to overcome a DP rejection should not be held in abeyance (see MPEP 804). Therefore, the non-statutory double patenting rejections are maintained.
	The rejections of claims 2-21 and 11-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the claims amendment.

Response to Arguments
Applicant’s arguments with respect to pending claims 2-21 have been carefully examined but they are not persuasive.
Applicant essentially argues that the references of record do not disclose the feature "generating, using only the address data that has the second length, a second signature" (p. 9; emphasis added) recited by the independent claims 2, 11 and 20

As an initial matter, Examiner notes that Applicant arguments that the prior art of record does not discloses amended features of the independent claims 2, 11 and 20, are essentially directed at Mitsugi (par. 30), where a hash is computed over a LPARID field concatenated with the effective (physical) address (address data). However, Mitsugi (par. 50) provides a flexible method and additionally teaches that “Although, in the present embodiment, a hash includes an LPARID and an effective address, it is not necessary. A hash having only the effective address may be used instead”, thus contradicting Applicant’s argument. At least in one embodiment, Auernhammer is modified by Mitsugi to generate a signature computed only over the effective (physical) address. See Office Action for additional details. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claims 2-4, 6, 8, 10-13, 15, 17 and 19-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,749,319 (Serebrin) in view of Auernhammer et al. US 2012/0303948 (Auernhammer).
Claims 1-29 of Serebrin recites generating an address signature, to compute an error detection code (ECC) by using the generated address signature, and to process the ECC similar to processing of the signatures by the aforementioned claims of the instant application. Serebrin lacks explicit validation process of the address signature. Auernhammer teaches address generating and validating address signature to prove that a signed address was provided by a trusted address translation unit and was not tampered. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the address signature to prove the authenticity of a memory address, because such a process was simpler and independent of the type of the communication bus (PCI, USB, etc.).
Claims 5, 7, 9, 14, 16 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,749,319 (Serebrin) in view of Mitsugi et al. US 2013/0054934 A1 (Mitsugi).
Claims 1-29 of Serebrin lack the shortened address feature. However, such a feature, where a virtual address is translated to a shorter “effective” physical address is common in computing devices, and is expressly disclosed by Mitsugi. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC. United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Auernhammer et al. US 2012/0303948 A1 (hereinafter Auernhammer) in view of Mitsugi et al. US 2013/0054934 A1 (hereinafter Mitsugi).
Regarding claim 2, Auernhammer substantially discloses:
A computer-implemented method comprising (A computer apparatus and an address translation device 100 to perform methods for remote direct memory access (RDMA) by an e.g. I/O device to a memory of the computing apparatus; a computer readable medium storing instructions to perform the method is also disclosed (e.g. par. 1, 34-35, 82-83; Fig. 3, 7):
receiving, by a component from a device, a request i) for data stored in a memory location and ii) including data in an address field and that has a first length and that references the memory location (The address translation unit 100 comprises an address translator 101 which translates (maps) a received virtual address 102 to a real (physical) address 103 of the memory 201; the real address 103 is provided to a signer 104 which cryptographically signs the real address to provide a digital signature 105 for the real address 103; the signer 104 outputs the real address 103 and the digital signature 105 to be transmitted to a (signature) checker 202 (component) associated with the memory 201; the checker 202 verifies (validates) the signature 105 which proves that the real address 103 was provided by the (trusted) address translation unit 100 and was not tampered (Auernhammer: e.g. par. 30, 48, 54-57, 63; Fig. 1-3). Access to memory location at the real (physical) address is allowed on condition that the digital signature is positively verified (Auernhammer: e.g. par. 68)).
Auernhammer does not explicitly disclose the details of the signature (generation and) validation as claimed, otherwise well-known in the art. However, in a related application by the same applicant, Mitsugi discloses a centralized “conversion” (translation) of a “logical” (virtual) address to a “real” (physical) address, where the virtual address is received from a requestor and is converted into a real address, and where the real address includes at least an “effective” (shortened physical) address field and a padding field (“bit string”) of “zeros” (Mitsugi: par. 27-29, 42, Fig. 3). The shortened physical address is hashed, the resulting hash is stored in the padding field, and the encrypted hash and effective address (signed effective address) are sent back to the requestor, for subsequent use (Mitsugi: par. 29-31, Fig. 3). At least in one 
extracting, from the data in the address field, address data that has a second length that is less than the first length; extracting, from the data in the address field, a first signature that has a third length that is less than the first length, the first length being a sum of the second length and the third length; generating, using only the address data that has the second length, a second signature (Decrypt encrypted hash and effective address, generate a second hash from the effective address (Mitsugi: par. 40-41, 50; Fig. 6 steps 2B, 2C);
determining whether the first signature is the same as the second signature (The decrypted hash is compared to the generated hash; in case of a mismatch, an error is indicated; in case of a match, the hash field is restored to a bit string of zeros, the “real” (physical) address is restored and is used to access the memory (Mitsugi: par. 41-42, 50; Fig. 6 step 2D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Auernhammer and Mitsugi to at least, implement the signature generation and validation processes taught by Mitsugi. One would have done so, at least to ensure that access to memory location at the real (physical) address is allowed only on condition that the digital signature is positively verified (Auernhammer: e.g. par. 68). In view of Mitsugi and at least in one embodiment, the address translation unit 100 (Auernhammer: Fig. 1-3) is a centralized device, to simplify the management of the address translation and associated translation data (see 
in response to determining that the first signature is the same as the second signature, providing, by the component and to the device, data from the memory location (Access to memory location at the real (physical) address is allowed only on condition that the digital signature is positively verified (Auernhammer: e.g. par. 68. Mitsugi: par. 48); and as outlined above).
The aforementioned covers all the limitations of claim 2.

Regarding claims 3, the rejection of claim 2 under 35 U.S.C 103 is incorporated herein. In addition, claim 3 rephrases features of claim 2, where the (first, second and third) lengths of claim 2 are expressed as quantities of bits, which is how binary data size/length is represented in the art and in Mitsugi (par. 42, 48). Therefore, claim 3 is rejected under 35 U.S.C 103 as being unpatentable over Auernhammer in view of Mitsugi for the reasons outlined above and for the rejection of claim 2.

Regarding claims 5-10, the rejection of claim 2 under 35 U.S.C 103 is incorporated herein. In addition, Auernhammer in view of Mitsugi discloses:
 (5) The method of claim 2, wherein extracting the first signature comprises extracting leading data from the data in the address field (Mitsugi: Fig. 6; and as outlined for the rejection of claim 2).
(6) The method of claim 2, comprising (claim 6 recites the process of generating the address signature that was outlined for the rejection of claim 2):
receiving, by the component from the device, a request a) for access to the memory location with a physical address that has the first length and b) including a virtual address; determining, by the component, the physical address using the virtual address (Mitsugi: par. 28-29; Fig. 3 steps 1A, 1B);
generating a signature for the physical address, the signature for use to validate the physical address and having the third length that is less than the first length;
generating a shortened address that has the second length by removing, from the physical address, a quantity of data of the second length (Mitsugi: par.30-31; Fig. 3 steps 1C, 1D);
generating a response to the request that includes, in an address field, the signature appended to the shortened address; and
providing, to the device, the response that includes the signature appended to the shortened address, both in the address field (Mitsugi: par. 31; Fig. 3 steps 1D, 1E; where, in the context of Auernhammer modified, the request is from an I/O device).
(7) The method of claim 6, wherein generating the shortened address that has the second length comprises removing unnecessary data from the physical address (The padding field, where the signature hash is stored, comprises a bit string of zeros, that do not affect the (physical) effective address (Mitsugi: e.g. par. 46; Fig. 3; and as outlined for the rejection of claim 2).
(8) Claim 8 is similar to claim 3, in the context of signature generation of claim 6, and the features of claim 8 are disclosed as outlined for the rejection of claim 3.
(9) The method of claim 6, wherein the address data comprises the shortened address (“the real address information includes an encryption bit, padding, LP ARID, and an effective address of the real address” (Mitsugi: par. 29, 41; Fig. 3, 6)).
(10) The method of claim 2, comprising: decrypting the address data after extracting the address data from the data in the address field, wherein generating the second signature comprises generating, using the decrypted address data, the second signature (Decrypt encrypted hash and effective address, generate a second hash from the effective address (Mitsugi: par. 40-41, Fig. 6 steps 2B, 2C).

Regarding claims 11-12 and 14-19, they correspond to claims 2-3 and 5-10 respectively, and claims 11-12 and 14-19 do not disclose beyond the features of claims 2-3 and 5-10. Therefore, claims 11-12 and 14-19 are rejected under 35 U.S.C 103, as being unpatentable over Auernhammer in view of Mitsugi for the same reasons outlined for the rejection of claims 2-3 and 5-10.
 
Regarding claims 20-21, they correspond to claims 2-3 respectively, and claims 20-21 do not disclose beyond the features of claims 2-3. Therefore, claims 20-21 are rejected under 35 U.S.C 103, as being unpatentable over Auernhammer in view of Mitsugi for the same reasons outlined for the rejection of claims 2-3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Auernhammer in view of Mitsugi and further in view of Chang et al. US 7,487,327 B1 (hereinafter Chang).
claims 4 and 13, the rejection of claims 2 and 11 under 35 U.S.C 103 is incorporated herein. In addition, Auernhammer in view of Mitsugi discloses:
The method of claim 2/system of claim 11, wherein providing the data from the memory location comprises: sending, by the component and to another component, a request for the data from the memory location (The real (physical) address 103 and the associated digital signature 105 are transmitted by the address translation unit to (memory) checker 202 as a request to access memory (Auernhammer: par. 48, 63; Fig. 3).
Auernhammer as modified above does not explicitly disclose how memory data is transmitted to the (i/o) device. However, Chang discloses a centralized I/O MMU (corresponding to the alternative centralized embodiment of Auernhammer modified) that performs virtual to physical address translation, and supports control and data traffic between I/O devices and memory/memories (Chang: col. 14 line 64 – col. 15 line 51; Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Auernhammer modified with Chang to at least implement the I/O (DMA) architecture of Chang, to have the address translation unit of Auernhammer modified (I/O MMU of Chang) implemented in the I/O Interface of Chang. One would have done so to ensure that all I/O to memory traffic is controlled by the address translation unit 100 and checker 202 (of Auernhammer), such that access to memory is allowed only on condition that the digital signature of the physical address is positively verified (Auernhammer: e.g. par. 68). Accordingly, Auernhammer in view of Mitsugi and Chang discloses that all I/O to/from memory traffic passes through the address translation unit, and thus discloses:
receiving, by the component and from the other component (from the memory/checker to the address translation unit), the data from the memory location; and providing, to the device (from the data translation unit to the I/O device), the data from the memory location.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494